Order entered' on February 5, 1960, granting defendant-respondent, Joseph Blau’s motion, pursuant to rule 106 of the Rules of Civil Practice, to dismiss the amended complaint, unanimously affirmed, with $20 costs and *912disbursements to the respondents. No opinion. Order entered on February 5, 1960, granting defendant-respondent, Max R. Klaehkin’s motion, pursuant to rule 106 of the Rules of Civil Practice, to dismiss the amended complaint, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur—Valente, J. P., McNally, Stevens and Eager, JJ.